 GENERAL CABLE CORP.General Cable CorporationandInternational Brother-hood of Electrical Workers,AFL-CIO, CLC,Petitioner.Case 26-RC-3037October 22, 1968DECISION AND DIRECTION OF THIRD ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND BROWNBased on a petition filed on October 27, 1967, andpursuant to a Stipulation for Certification uponConsent Election approved by the Regional Directorfor Region 26 on November 30, 1967, an election bysecret ballot was held on December 12, 1967, amongcertain employees of the Employer at Hot Springs,Arkansas. None of the choices received a majority ofthe valid votes cast, and pursuant to Section 102.70of the National Labor Relations Board Rules andRegulations, and Statements of Procedures, Series 8,as amended, a runoff election was conducted onDecember 27, 1967 As 2 challenged ballots weredeterminative and as objections were filed by theIntervenor,United Steelworkers of America, AFL-CIO, CLC, the Regional Director issued his Report onChallenges and Objections on February 2, 1968.The National Labor Relations Board issued itsDecision and Direction on April 19, 1968, andordered that the 2 challenged ballots be opened andcounted and that a third election be conducted in theevent a revised tally of ballots showed that theIntervenor had not received a majority of the validvotes castAfter the 2 challenged ballots werecounted, the tally revealed that the Petitioner andIntervenor each received 12 votes out of the 24 validballots cast. On May 14, 1968, the Employer filed aRequest to Withdraw from the Consent Agreement.As none of these elections was decisive and in view ofother unusual circumstances, the Regional Directorissued a Notice of Hearing on the original petitionPursuant thereto, a hearing was held before WilliamK.Harvey, Hearing Officer of the National LaborRelations Board. Thereafter, the Employer and Inter-venor filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they aiefree from prejudicial error. They are hereby affirmedUpon the entire record in this case, the Boardfinds:1General ExtrusionCompany, Inc.,121 NLRB 1165.2 See,Endicott Johnson De Puerto Rico, Inc.,172 NLRB No. 194,fn. 3.3Here, at the time of the hearing,employees constituting 31173 NLRB No. 422511.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner and Intervenor are labor organiza-tions claiming to represent certain employees of theEmployer.3A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the ActAll production and maintenance employees em-ployed at the Employer's plant located at GarlandCounty Industrial Park, Hot Springs, Arkansas, ex-cluding all office clerical employees, laboratory em-ployees, professional employees, guards, and super-visors as defined in the Act.5.The Employer requests that the petition bedismissed because its operations are in the process ofextensive expansion. There were 69 employees in 12job classifications at the time of the hearing on June10, 1968. Projections of the Employer call for acomplement of 220 employees in 24 job classifica-tions by February 1969. The Petitioner and Inter-venor assert that an immediate election should beheld, contending that theGeneral Extrusionrule,'requiring employment of 30 percent of the eventualemployee complement and, establishment of 50percent of the job classifications has been met.As the Board has previously held, the criteria setforth inGeneral Extrusionare applicable to contractbar issues, and were not intended to govern deter-minations of whether a present complement ofemployees is sufficiently representative and substan-tial to warrant holding an immediate election. Rather,the appropriate test for purposes of directing animmediate election is whether the employees at thetime of holding an election constitute a substantialand representative segment of the complement to beemployed within the foreseeable future. Thus, inEndicott Johnson,2the Board directed an electionwhere employees were working in less than 50percent of the planned job classifications 3 TheEmployer's projections of its expansion plans disclosethat in August 1968 the Employer was expected tohave approximately 110 employees in 18 job classifi-cations and in September 1968 it expected to haveapproximately 131 employees working in 20 jobclassifications.Under these circumstances, we aresatisfied that the employee complement both at thepresent time and at the time the election will be heldpercent of the contemplated work force were employed in 50 percentof the planned job classifications. Therefore,even if theGeneralExtrusionformulae were applicable,that test has been met. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDisrepresentative and substantial for purposes of[Text of Direction of Third Election5 omitteddirecting an immediate election.'from publication.]4 It is immaterial in this case that some employees may still beDirector shall make the list available to all parties to the election Noconsidered to be trainees by the Employerextension of time to file this list shall be granted by the Regional5An election eligibility list, containing the names and addresses ofDirector except in extraordinary circumstances Failure to comply withall the eligible voters,must be filed by the Employer with the Regionalthis requirement shall be grounds for setting aside the election wheneverDirector for Region 26 within 7 days after the new date of issuance ofproper objections are filedExcelsior Underwear Inc,156 NLRB 1236the Notice of Third Election by the Regional Director The Regional